Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This is in response to the application 17/211,799 filed on 03/24/2021. Claims 1-20 are pending; of which claims 1-20 are considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/05/2022 and 03/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Reason for allowance
Claims 1 -20 are allowed.
According to the Examiner’s interpretation of the invention, none of the prior arts of record cited below individually or in combination teach each and every claimed limitation of the current invention. This invention addresses a technique of generating a Physical Unclonable Function (PUF) based true random number generator (TRNG) by using two obfuscation circuits in sequence where PUF values are generated from a PUF pool of the electronic device based on preliminary and final seed.

Following prior arts are relevant to this application:
US 2021/0091952 A1 (WENTZ; Christian T.) -secure computing hardware apparatus and methods of manufacturing a secure computing hardware apparatus. See ABS., [0027], [0029] & [0035]; and 
US 2015/0006601 A1 (AISSI; Selim et al.) – random number generator in a virtualized environment. See ABS., [0059] & [0075].
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1 and 11, and thereby claims 1 and 11 are considered allowable. The dependent claims which further limit claims 1 and 11 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491